DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the arm 20a and spindle head support unit 60 is not specifically pointed out.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a saddle which supports the spindle unit so as to be rotatable about a second axis which is orthogonal to the first axis and which intersects the vertical direction at a predetermined inclination angle” in lines 11-13. This is indefinite as to whether the saddle is rotatable about a second axis or the spindle unit is rotatable about a second axis. Furthermore, it is indefinite as to whether the saddle or the second axis intersects the vertical direction at a predetermined inclination angle.
Claim 1 further recites “feeds the spindle head support unit about the second rotary axis” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 and 4 recites “a pair of left and right arms which are formed on a C-axis rotary feed axis which is supported” in line 2. Furthermore, claim 3 recites “a stopper formed on the C-axis rotary feed axis” in line 5 and claim 4 recites “a limit switch arranged on the C-axis rotary feed axis” in line 5. It is indefinite as to how the physical components of the pair of arms, stopper, and limit switch are arranged on the imaginary axis due to the figures showing that the stopper and limit switch oriented next to and not directly on the C-axis rotary feed axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20150122072) in view of Piccolo (US6951440).
Regarding claim 1, Wu teaches a machine tool including two rotary feed axes for controlling a posture of a tool and a linear feed axis for moving a position of a workpiece relative to the tool, the machine tool comprising: a spindle (230) on an end of which the tool (9) is mounted (See Fig. 4 depicting the spindle 230 and the tool 9 mounted at the end of the spindle 230), a spindle head (23) for supporting the spindle so as to be capable of rotating about a spindle axis of rotation (See modified Fig. 2 and Fig. 3 depicting the spindle head, the spindle rotation, and the spindle axis of rotation) , a spindle head support unit (2) for supporting the spindle head (23) so as to be rotatable about a first axis extending orthogonal to the spindle axis of rotation (See modified Fig. 3 depicting the first axis and paragraph 0030 describing the axis in which the head can swing), a first rotary feed axis device (21,22) which is provided on the spindle head support unit (2) and which rotates the spindle head about the first axis (See modified Fig. 3 depicting the first axis and paragraph 0047 describing the first rotary feed axis device 21, 22 rotating the spindle head) , a saddle which supports the spindle head support unit so as to be rotatable (C) about a second axis which is orthogonal to the first axis (See modified Fig. 1 depicting the saddle , spindle head support unit, second axis , and first axis of a conventional machine tool), and restricting means (24, 25, 26). 

    PNG
    media_image1.png
    698
    732
    media_image1.png
    Greyscale

Modified Fig. 1 of Wu (US20150122072)

    PNG
    media_image2.png
    598
    616
    media_image2.png
    Greyscale

Modified Fig. 2 of Wu (US20150122072)

    PNG
    media_image3.png
    774
    832
    media_image3.png
    Greyscale

Modified Fig. 3 of Wu (US20150122072)
Although Wu suggests a second rotary feed axis device to rotate the spindle head support unit about the second axis, Wu fails to specifically teach the second axis  intersects the vertical direction at a predetermined inclination angle, a second rotary feed axis device which is provided on the saddle and which rotatably feeds the spindle head support unit about the second rotary axis, and restricting a rotary feed range of the first rotary feed axis device so that the spindle axis of rotation is not parallel or coincident to the second axis.
Piccolo teaches the spindle head (6) rotatable about a second axis (22) and which intersects the vertical direction (10) at a predetermined inclination angle (See Fig. 1 depicting the spindle head , second axis, and vertical direction), a second rotary feed axis device which rotatably feeds the spindle head support unit (6) about the second rotary axis (22) (See modified Fig. 2 depicting the second rotary feed axis device and paragraph 5 describing the rotation of the spindle head support unit).

    PNG
    media_image4.png
    649
    797
    media_image4.png
    Greyscale

Modified Fig. 2 of Piccolo (US6951440)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine tool of Wu to provide a second rotary feed axis device, as taught by Piccolo. Doing so would provide a greater reach for the tool to machine a workpiece.
Furthermore, Wu’s restricting means is capable of restricting the rotary feed range. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary feed range of Wu to be restricted when the spindle axis of rotation is parallel or coincident to the second axis in order to perform machining operations as desired by the tool user.
With the modification by Piccolo, Wu as modified would teach the second axis orthogonal to the first axis and the second rotary feed axis device which is provided on the saddle.
Regarding claim 2, Wu as modified teaches the machine tool according to claim 1. Although Wu teaches a restricting means for the rotary feed range of the first rotary feed axis device, Wu fails to specifically teach wherein the restricting means regulates an upper limit of the rotary feed range of the first rotary feed axis device so that the angle that the rotary axis of the spindle forms relative to the vertical direction is smaller than an inclination angle of a central axis of the spindle axis of rotation relative to the vertical direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the restricting means to have an upper limit to the rotary feed range so that the angle that the rotary axis of the spindle forms relative to the vertical direction is smaller  than an inclination angle of the central axis of the spindle axis of rotation relative to the vertical direction. Doing so would match the rotary feed range of the spindle head to the tool user’s desired workpiece profile and machining needs.
Regarding claim 3, Wu as modified teaches the machine tool according to claim 1, wherein the spindle head support unit (2) comprises a pair of left and right arms (20a, 20b) which are formed on a C-axis rotary feed axis which is supported (See modified Fig. 3 depicting the left and right arms on the C-axis rotary feed axis, which if seen in a side view, would be formed on the C-axis rotary feed axis), so as to be capable of rotating about the second axis (Wu as modified by Piccolo provides the rotary feed device that rotates the spindle head support unit 2, which comprises the pair of arms, about the second axis), on a Z-axis slider which is attached to a front surface of the saddle so as to be capable of reciprocating in the vertical direction (See modified Fig. 1 depicting the Z-axis slider and paragraph 007 describing the directions of movement), and the restricting means (24, 25, 26) comprises a stopper (240) formed on the C-axis rotary feed axis so as to be capable of contacting the spindle head (See modified Fig. 3 depicting the stopper on the C-axis rotary feed axis contacting the spindle head, and if seen in a side view the stopper would be on the C-axis rotary feed axis, and paragraph 0044 describing the stopper 240 used to restrict the spindle head).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US20150122072) and Piccolo (US6951440). as applied to claim 1 above, and further in view of Mello (US3823644).
Regarding claim 4, Wu as modified teaches the machine tool according to claim 1, wherein the spindle head support unit (2) comprises a pair of left and right arms (20a, 20b) which are formed on a C-axis rotary feed axis which is supported (See modified Fig. 3 depicting the left and right arms formed on a C-axis rotary feed axis, and if seen in a side view, the left and right arms would be formed on a C-axis rotary feed axis), so as to be capable of rotating about the second axis (Wu as modified by Piccolo provides the rotary feed device that rotates the spindle head support unit 2, which comprises the pair of arms, about the second axis) , on a Z-axis slider which is attached to a front surface of the saddle so as to be capable of reciprocating in the vertical direction (See modified Fig. 1 depicting the Z-axis slider and paragraph 0007 describing the direction of reciprocation). However, Wu fails to specifically teach the restricting means comprises a limit switch arranged on the C-axis rotary feed axis.
Mello teaches a restricting means comprises a limit switch (See paragraph 10 describing the restricting means comprising a limit switch).
Wu teaches the restricting means (24, 25, 26) can be of many different variations and are not limited to any particular kind (See paragraph 0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restricting means of Wu to provide a limit switch, as taught by Mello. Doing so would simplify the restriction of the rotation of the spindle head.
Therefore, Wu’s restricting means as modified by Mello would teach the limit switch arranged on the C-axis rotary feed axis, which can be seen in modified Fig. 3 where the restricting mean lies on the C-axis rotary feed axis, if seen in a side view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        



/STEPHEN SUN CHA/            Examiner, Art Unit 3722